Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shengfeng Chen on Oct 25, 2021.
Claim 1 (currently amended). A display substrate having a display area and a peripheral area, comprising: 
a base substrate; 
a plurality of light emitting elements on the base substrate and in the display area; 
an encapsulating layer on a side of the plurality of light emitting elements distal to the base substrate to encapsulate the plurality of light emitting elements; and 
a first barrier layer on the base substrate and in the peripheral area and forming a first enclosure substantially surrounding a first area: wherein the first barrier layer comprises an up-conversion material configured to convert an incident light into an ultraviolet light; and 
wherein the encapsulating layer comprises: 
a first organic encapsulating sub-layer on the base substrate[.]; and
a first inorganic encapsulating sub-layer encapsulating the plurality of light emitting elements and the first barrier layer.
Claim 2 (currently amended). The display substrate of claim 1, 

Claim 17 (currently amended). A method of fabricating a display substrate having a display area and a peripheral area, comprising:  3132 
forming a plurality of light emitting elements on a base substrate and in the display area; 
forming an encapsulating layer on a side of the plurality of light emitting elements distal to the base substrate to encapsulate the plurality of light emitting elements; and 
forming a first barrier layer on the base substrate and in the peripheral area, the first barrier layer forming a first enclosure substantially surrounding a first area; 
wherein the first barrier layer is formed using a material comprising an up- conversion material configured to convert an incident light into an ultraviolet light; and 
wherein forming the encapsulating layer comprises: 
forming a first organic encapsulating sub-layer on the base substrate[.]; and
forming a first inorganic encapsulating sub-layer encapsulating the plurality of light emitting elements and the first barrier layer.
Claim 19 (currently amended). The method of claim 17, 

Priority 
Acknowledge is made of applicants’ claim for foreign priority base on an application CN2018/085061 filed in China on 04/28/2018. 
It is noted that Applicants have filled a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file.

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 4/11/2021, 8/27/2019 made of record.   The references cited on the PTOL 1449 form have been considered. 


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Reason for allowance
The following is an examiner’s statement of reason for the indication of allowable subject matter:
Set of Claims 1-5, 8-9,11-13, 16 are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
Regarding Claim 1 (currently amended), JIN et al. (U.S. Pub. No. 2018/0053810) teaches a display substrate having a display area 110 and a peripheral area 120, comprising: a base substrate 10; a plurality of light emitting elements 20 on the base substrate and in the display area 110; an encapsulating layer 40 on a side of the plurality of light emitting elements distal to the base substrate to encapsulate the plurality of light emitting elements 20; and a first retaining wall 30 on the base substrate and in the peripheral area  120 and forming a first enclosure substantially surrounding a first area; and wherein the encapsulating layer 40 comprises: a first organic encapsulating sub-layer 41 on the base substrate 10; and a first inorganic encapsulating sub-layer 42 encapsulating the plurality of light emitting elements and the first retaining wall.
Zeng et al. (2018/0233541) teaches a display substrate having a display area and a peripheral area, comprising: a base substrate 10; a plurality of light emitting elements 70 on the base substrate and in the display area A; an encapsulating layer 30 on a side of the plurality of light emitting elements distal to the base substrate 10 to encapsulate the plurality of light emitting elements 70; and a first retaining wall 41 on the base substrate and in the peripheral area B and forming a first enclosure substantially surrounding a first area; and wherein the encapsulating layer 30 comprises: 
a first organic encapsulating sub-layer 32 on the base substrate; and a first inorganic encapsulating sub-layer 31/33 encapsulating the plurality of light emitting elements 70 and the first retaining wall.

The remaining claims 2-5, 8-9, 11-13, 16 are dependent from the above claim and therefore also considered allowable.

Set of Claims 17-22, 25-26, 28 are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
Regarding claim 17 (currently amended), JIN et al. (U.S. Pub. No. 2018/0053810) teaches a method of fabricating a display substrate having a display area 110 and a peripheral area 120, comprising:  3132forming a plurality of light emitting elements 70 on a base substrate 10 and in the display area A; forming an encapsulating layer 40 on a side of the plurality of light emitting elements distal to the base substrate to encapsulate the plurality of light emitting elements; and forming a first retaining wall 30 on the base substrate and in the peripheral area 120, the first retaining wall forming a first enclosure substantially surrounding a first area; and wherein forming the encapsulating layer 40 comprises: forming a first organic encapsulating sub-
Zeng et al. (2018/0233541) teaches a method of fabricating a display substrate having a display area A and a peripheral area B, comprising:  3132forming a plurality of light emitting elements 70 on a base substrate 10 and in the display area A; forming an encapsulating layer 70 on a side of the plurality of light emitting elements distal to the base substrate to encapsulate the plurality of light emitting elements; and forming a first retaining wall 41 on the base substrate 10 and in the peripheral area, the first retaining wall forming a first enclosure substantially surrounding a first area; and wherein forming the encapsulating layer comprises: forming a first organic encapsulating sub-layer 32 on the base substrate; and forming a first inorganic encapsulating sub-layer 31/33 encapsulating the plurality of light emitting elements and the first retaining wall.
JIN et al. (U.S. Pub. No. 2018/0053810) and Zeng et al. (2018/0233541) taken individually or in combination, do not teach the claimed method of fabricating a display substrate having steps of forming a first barrier layer on the base substrate and in the peripheral area, the first barrier layer forming a first enclosure substantially surrounding a first area; wherein the first barrier layer is formed using a material comprising an up- conversion material configured to convert an incident light into an ultraviolet light; and wherein forming the encapsulating layer comprises: forming a first organic encapsulating sub-layer on the base substrate; and forming a first inorganic encapsulating sub-layer encapsulating the plurality of light emitting elements and the first barrier layer and the first barrier layer and among other limitations as claimed  in independent claim 17.
18-22, 25-26, 28 are dependent from the above claim and therefore also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (571) 270-5841.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/DUNG A. LE/Primary Examiner, Art Unit 2819